EXHIBIT 99.1 Investor Contact: Hayden Communications, Inc. Jeff Stanlis, VP of Communications (602) 476-1821 jeff@haydenir.com Press Release For Immediate Release Vincent W. Renz Joins NewCardio as President Industry Leader with Strong Clinical Research Relationships and Proven Track Record in Driving Growth Organizations to Lead Commercialization SANTA CLARA, CA. (August 18, 2008) – PR Newswire – NewCardio, Inc., (OTC BB: NWCI) a cardiac diagnostic and services company, today announced that Vincent W. Renz has joined NewCardio as its president. Mr. Renz will oversee the Company’s commercialization effort, to include business development, client services, software development, and quality assurance. In addition, he will play a key role in developing strategic partnerships and alliances. Mr. Renz will report directly to Branislav Vajdic, Ph.D., who continues as the Company’s Chief Executive Officer. Mr. Renz has more than 26 years of experience in the information technology industry, specifically in the development and commercialization of technology products and services. He joins NewCardio from ClinPhone, the world’s leading Clinical Technology Organization recently acquired by PAREXEL International Corporation, a leading global biopharmaceutical services organization. At ClinPhone, Mr. Renz served as Chief Operating Officer. Previously, he worked for eResearch Technology, Inc. as the Executive Vice President and Chief Technology Officer and played a key role in building eResearch Technology’s clinical technology business. Mr. Renz was also instrumental in developing the global business development and client services infrastructure to support the company’s rapid growth and profitability. Mr. Renz earned an M.B.A. in Management Information Systems from Indiana University and a B.B.A. in Finance from the University of Notre Dame. Dr.
